Exhibit 10.37

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

AMENDED AND RESTATED MANUFACTURING AND SUPPLY AGREEMENT

THIS AMENDED AND RESTATED MANUFACTURING AND SUPPLY AGREEMENT (this “Agreement”)
is entered into by and between FENWAL, INC., a company organized under the laws
of Delaware (“Fenwal”), and CERUS CORPORATION, a company organized under the
laws of Delaware (“Cerus”). Fenwal and Cerus, as corporations, are sometimes
referred to herein as a “Party” and collectively as the “Parties.” This
Agreement shall become effective as of the last date of signature by the Parties
(the “Effective Date”).

WHEREAS, Baxter Healthcare SA Switzerland and Baxter Healthcare Corporation
(collectively referred to herein as “Baxter”) and Cerus entered into a
Manufacturing and Supply Agreement, dated as of February 2, 2005 (the “Original
Supply Agreement”) relating to the INTERCEPT Blood System;

WHEREAS, Baxter and Cerus subsequently entered into a Commercialization
Transition Agreement (the “Commercialization Agreement”), effective February 1,
2006, which amended certain provisions of the Original Supply Agreement;

WHEREAS, Fenwal has advised Cerus that, as of March 1, 2007, the Original Supply
Agreement and the Commercialization Agreement were assigned to Fenwal, and
Fenwal assumed all of Baxter’s obligations thereunder;

WHEREAS, Cerus desires to ensure continuity of supply and achieve acceptable
cost of goods regarding the supply of Platelet Sets and Plasma Sets, as such
terms are defined in this Agreement;

WHEREAS, Fenwal desires to continue to supply Cerus with its requirements for
Platelet Sets and Plasma Sets and to rationalize its production commitments;

WHEREAS, concurrently with this Agreement, the Parties are entering into an
Agreement Concerning INTERCEPT Product Supply, relating to the supply of certain
INTERCEPT products by Cerus to BioOne Corporation (“BioOne”); and

WHEREAS, the Parties now wish to extend the Original Supply Agreement and amend
and restate its terms in the manner set forth in this Agreement;

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Fenwal and Cerus agree as follows:

ARTICLE 1

DEFINITIONS

In this Agreement, the following terms have the meanings specified or referred
to in this Article 1 and shall be equally applicable to both the singular and
plural forms. The words “including”, “includes” and “include” shall be deemed to
be followed by the phrase “without limitation”, unless the context clearly
dictates otherwise. Any agreement, schedule, attachment or exhibit referred to
herein shall mean such agreement, schedule, attachment or exhibit as amended,
restated, supplemented or modified from time to time to the extent permitted by
the applicable provisions of this Agreement. Reference to any statute or
regulation means such statute or regulation as amended at the time and from time
to time and includes any successor statute or regulation. Unless otherwise
stated, references to recitals, articles, sections, paragraphs, schedules and
exhibits shall be references to recitals, articles, sections, paragraphs,
schedules and exhibits of this Agreement.

“Affiliate” means, with respect to any Person, at the time in question, any
other Person controlling, controlled by or under common control with such
Person. For purposes of this definition, “control” shall mean (a) in the case of
corporate entities, direct or indirect ownership of any of the stock or shares
having the right to vote for the election of a majority of directors, (b) in the
case of non-corporate entities, direct or indirect ownership of any of the
equity interest with the power to direct the management and policies of such
non-corporate entities.

“Components” means all raw materials and sub-assemblies, such as plastics,
containers (including without limitation “wet-filled” containers), tubing,
cannulas and compound adsorption devices for the production of or use in
connection with the Sets.

“Cost of Goods” means Fenwal’s full cost of manufacturing or acquiring an item,
in accordance with accounting principles generally accepted in the United
States, consistently applied, (GAAP) and in accordance with Fenwal’s normal
accounting practices, all consistently applied. Cost of Goods shall not,
however, include amortization of development expenditures, except as set forth
in Section 4.4(d) of this Agreement, or expenses falling under the category
designated by Fenwal “other costs of sales” or similar category, however
designated. It is understood that Fenwal fixed overhead will include
amortization of Fenwal investments in additional assets to provide incremental
capacity, as required pursuant to Section 2.4 of this Agreement.

“Device Master Record” shall include device specifications, production process
specifications, quality assurance procedures and specifications (including
acceptance criteria and quality assurance equipment to be used), and packaging
and labeling specifications.

“INTERCEPT Illuminator” means a proprietary illumination device, including
operating software and data management system, including source code for each,
developed for use with Platelet Sets and Plasma Sets.

“License Agreement” means the agreement entered between Baxter and Cerus,
effective February 2, 2005, whereby Baxter licensed to Cerus certain patents,
know-how and materials.

“Manufactured Products” means Platelet Sets, Plasma Sets, and Components.

“Person” means an individual, corporation, limited liability company,
partnership, sole proprietorship, joint venture, or other form of organization
or governmental agency or authority.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

2



--------------------------------------------------------------------------------

“Plasma Disks” means [*] disks designed for the pathogen inactivation system for
plasma.

“Plasma Sets” means disposable processing sets for inactivation of pathogens in
plasma components of blood, containing [*].

“Platelet Sets” means disposable processing sets for the inactivation of
pathogens in platelet components of blood, containing [*].

“Platelet Wafers” means [*] wafers designed for the pathogen inactivation system
for platelets.

“Product Specifications” means the specifications for the Platelet Sets and the
Plasma Sets (as described in Section 2.1(b)), and as modified from time to time
pursuant to Section 2.2. The Product Specifications for Components will be the
applicable specifications for Components included within the Product
Specifications mentioned above in this definition, or if such do not exist for
any Component, then specifications to be developed by the Parties for such
Component.

“[*]” means the raw material [*], a component of Platelet Sets and Plasma Sets.

“Sets” means the Platelet Sets and the Plasma Sets.

“Work Order” means a written, signed order for the performance by Fenwal of
mutually-agreed services. A Work Order shall include a scope of work, a project
budget and a payment schedule. All Work Orders shall be deemed to be
incorporated into this Agreement and governed by its terms and conditions.

ARTICLE 2

MANUFACTURING AND SUPPLY

Section 2.1 Manufacturing Services.

(a) General. Fenwal will, during the term of this Agreement, manufacture
Manufactured Products for Cerus on the terms set forth below all in accordance
with the Product Specifications (collectively, the “Manufacturing Services”) in
a professional and efficient manner and in accordance with the terms and
conditions of this Agreement.

(b) Product Specifications for Platelet and Plasma Sets. As of the Effective
Date, the Product Specifications for the Platelet Sets and Plasma Sets are
listed on Exhibit A and Exhibit B, respectively, to this Agreement.

Section 2.2 Change Requests.

(a) Product Specifications; Device Master Record. In the event that Cerus
requests any changes to such Product Specifications (including, without
limitation, the addition of new product codes or changes made to comply with any
requirement, order or instructions by any regulatory authority), Fenwal will
perform and complete such requests in a timely fashion. Fenwal will not
unreasonably withhold its approval to any requests of Cerus to change Product

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

3



--------------------------------------------------------------------------------

Specifications. Any changes to the Product Specifications or Device Master
Record must be reviewed and approved under Fenwal and/or Cerus change control
procedures. Fenwal will make no changes to the Device Master Record for the
Manufactured Products without the prior written approval of Cerus. In some
cases, changes are caused by third-party suppliers (“Third Party Changes”) and
are outside the scope of Fenwal’s control. Fenwal shall give Cerus at least
ninety (90) days notice of any such Third Party Changes, provided such third
party gave sufficient notice to Fenwal. If, due to circumstances beyond Fenwal’s
control, Fenwal is required to qualify a new third-party supplier, it will so
notify Cerus and the Parties will confer on the determination of and terms of
agreement with such new third-party supplier. Allocation of costs for such
changes is further described in Section 4.4(a).

(b) Product Improvements; Prototypes. Periodically, Cerus may request that
Fenwal manufacture prototype development or clinical lots, or request additional
validation or qualification activities to obtain regulatory approvals. Fenwal
will manufacture and supply prototype lots of the Sets, as Cerus may reasonably
require in connection with any changes to Product Specifications. Allocation of
costs for such changes shall be allocated in accordance with Section 4.4(b).

(c) Changes in Manufacturing Location. Fenwal will provide Cerus with at least
ninety (90) days advance written notice of any change in its manufacturing
location and, in any event, will not change any location until the new location
is fully-qualified and licensed with each applicable Party’s regulatory group
for the manufacture of the Manufactured Products for sale or clinical testing.
Changes in manufacturing location include changes in manufacturing location for
raw materials, components, subassemblies, or finished goods; changes in location
or subcontractor for sterilization processes; and, changes in chemical and
physical facilities. Cerus understands and acknowledges that Fenwal intends to
transfer and consolidate major subassembly and final assembly equipment and
processes to the Fenwal plant in [*]. Allocation of costs for any such changes
is further described in Section 4.4(c).

(d) U.S. FDA Compliance. Upon Cerus’ written request, Fenwal agrees to review
and modify, as may be necessary, its existing manufacturing facilities and
quality systems to be compliant with FDA quality system requirements (“QSR’s”)
and cGMP within twelve (12) months of such request. In the event of a
modification to meet QSR’s cGMP and standards applicable to the United States,
Europe or Asia, Fenwal will review and modify its existing manufacturing
facilities in agreement with Cerus. Allocation of costs for such changes is
further described in Section 4.4(d).

(e) Plastics. Cerus understands that Fenwal may receive, from time-to-time,
“Supplier Notice of Change” notifications from Baxter for any of the
formulations for the key plastics used in the Platelet and Plasma Sets
manufactured by Baxter. No such changes, however, shall cause the Manufactured
Products to fail to meet any regulatory requirements. Additionally, Cerus
reserves any and all rights, and remedies it may have against Baxter, for such
plastics under the Original Supply Agreement. Allocation of costs for such
changes is further described in Section 4.4(e).

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

4



--------------------------------------------------------------------------------

(f) Other. In the event Cerus is interested in conducting development,
qualification and/or validation work for substituting Fenwal plastics for Baxter
plastics used in the Platelet and Plasma Sets, the Parties shall agree on the
work to be performed by Fenwal and determine, in good faith, the terms of
supply, by Fenwal, of such Fenwal plastics to Cerus for inclusion into the Sets.

(g) Work Order. In the event Cerus requires Fenwal to perform any work pursuant
to this Section 2.2, the Parties shall enter into a Work Order for the
performance by Fenwal of such mutually-agreed services.

Section 2.3 Supply and Purchase Commitments.

(a) Subject to Cerus’ supply of Platelet Wafers, Plasma Disks and [*], during
the Term of this Agreement, Fenwal shall supply Cerus with purchase orders for
Manufactured Products within the delivery times required under Section 2.4.
Cerus shall purchase Manufactured Products from Fenwal as set forth in
Section 2.5.

(b) Cerus shall purchase its requirements of Platelet Sets and Plasma Sets from
Fenwal, subject to the following:

(i) For the duration of this Agreement and in any calendar year, Cerus shall
purchase from Fenwal a number of Sets equal to the greater of [*]. In any event,
Cerus shall not be required to purchase [*] in any given calendar year from
Fenwal absent a written mutual agreement between Cerus and Fenwal stating such.
Cerus is free to purchase [*] from a third-party supplier or suppliers. Such
purchases by Cerus at any time from third-party supplier(s) will not alter
Cerus’ purchase obligations under binding firm purchase orders to Fenwal then in
effect pursuant to Section 2.4 of this Agreement.

(ii) In the event that Cerus provides [*] written notice of termination pursuant
to Section 6.2(g) of this Agreement, then Cerus’ purchase requirements shall be
modified as follows (without altering Cerus’ purchase obligations under binding
firm purchase orders to Fenwal then in effect pursuant to Section 2.4 of this
Agreement):

(A) During the [*] months following such notice, Cerus shall purchase Sets from
Fenwal at a rate equal to [*] of the [*] for Sets purchased by Cerus from Fenwal
during the [*] period preceding such notice;

(B) During months [*] following such notice, Cerus shall purchase Sets from
Fenwal at a rate equal to [*] of the [*] for Sets purchased by Cerus from Fenwal
during the [*] period preceding such notice; and

(C) During the [*] following such notice, Cerus shall purchase Sets from Fenwal
at a rate equal to [*] of the [*] for Sets purchased by Cerus from Fenwal during
the [*] period preceding such notice.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

5



--------------------------------------------------------------------------------

Section 2.4 Forecasts.

In order to assist Fenwal in its production planning of Manufactured Products
for Cerus, Cerus will provide to Fenwal during the Term of this Agreement a
rolling [*] forecast by product code, of which [*] will constitute firm purchase
orders for Platelet Sets and Plasma Sets, and of which [*] will constitute firm
purchase orders in the case of Components ordered separately. Cerus agrees that
these forecasts will include consideration of obligations for supply of products
to meet the forecasts of any third party distributors or other third parties,
including BioOne. Additionally, during the [*] of each [*], Cerus shall provide
to Fenwal an “optimistic” volume forecast and a “base case” volume forecast, for
the following [*]. “Optimistic” volume forecast shall be used for manufacturing
capacity assessment and discussion of manufacturing capacity planning between
the Parties based on such assessment. Both Parties understand that investments
in additional assets to provide capacity above that required for base case
volumes may result in higher fixed overhead allocations. Monthly meetings with
Fenwal and Cerus representatives shall be held at a mutually agreeable time to
discuss production planning and inventory management, including, but not limited
to, volume forecasts provided pursuant to this Section 2.4. It is understood
that standard costing will be based on the “base case” volume forecast for
following [*] terms, as further described in Section 4.2.

Section 2.5 Purchase Orders.

The firm purchase orders in each rolling forecast described in Section 2.4 above
will constitute a binding obligation on the part of Cerus to purchase such
Manufactured Products regardless of whether Cerus has a need for such
Manufactured Products at the time of delivery and such purchase obligation will
not be relieved for longer than [*], except on account of any force majeure
event, or the unavailability of Cerus-supplied materials, that may arise
subsequent to the date the purchase order is placed. The terms and conditions of
this Agreement will be controlling over any terms and conditions included in any
purchase order form used in ordering Manufactured Product. Any term or condition
of any purchase order, invoice, packing slip, quotation or other document
delivered by either Party incident to the purchases hereunder that is in
addition to, different from or contrary to the terms and conditions of this
Agreement will be void, unless the Parties otherwise agree by a separate written
agreement.

Section 2.6 Delivery; Shipment; Invoices.

(a) All Manufactured Products supplied under this Agreement will be delivered by
Fenwal to Cerus’ designated carrier at Fenwal’s facility in [*] INCOTERMS 2000).
Title and risk of loss passes to Cerus [*] Invoices issued by Fenwal upon
delivery shall be based on the standard costing established in Section 4.2(a)
and paid by Cerus within sixty (60) days of invoice date. Disputed invoices are
to be resolved expeditiously and in good faith by the Parties. All delivery
costs, insurance, freight, import and export duties and taxes will not be
included as Cost of Goods. Fenwal shall cause to be delivered all Manufactured
Products according to [*] purchase orders ([*] firm purchase orders for
Components, if ordered separately) made by Cerus pursuant to Section 2.4 of this
Agreement.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

6



--------------------------------------------------------------------------------

(b) Fenwal shall include a packing list in each shipment of the Manufactured
Products providing the following information: (1) Cerus purchase order number;
(2) Fenwal Components Code; and, (3) Quantity. Fenwal shall also mail a copy of
each packing list to Cerus for each shipment at the time of shipment. Fenwal
shall provide to Cerus a certificate of compliance for each lot of Manufactured
Goods shipped.

(c) Fenwal shall deliver each Manufactured Product to Cerus within [*] of
production.

(d) Within [*] of receipt of Product Release Records (as defined in the Quality
Agreement between the Parties) for Manufactured Products, Cerus will complete a
review to identify any variations from the Product Specifications referenced on
the relevant Exhibit to this Agreement, which set forth quality standards for
the Manufactured Products. Cerus will work with Fenwal to determine if the
identified variations from Product Specifications can be clarified or resolved.
If evidence cannot be provided by Fenwal that the Manufactured Products do meet
the Product Specifications then Cerus shall notify Fenwal of its rejection of
such Manufactured Products. Fenwal will invoice Cerus for the Manufactured
Products as described in Section 2.6 (a) of this Agreement. If Cerus delivers
such notice of variation from Product Specifications or rejection within such
[*] period, Cerus shall promptly make available to Fenwal for examination and
testing, at the expense of Fenwal, the Manufactured Products in the rejected
shipment and Fenwal shall, if the Manufactured Products were properly rejected,
at Fenwal’s expense, either (i) credit Cerus for the amount of such
non-conforming Manufacturing Products for which Cerus has previously paid
Fenwal, or (ii) promptly provide replacement Manufacturing Products that meet
the Product Specifications.

ARTICLE 3

WARRANTY

Section 3.1 Warranty. Each Party represents and warrants to the other as
follows:

(a) As of the Effective Date, all corporate action necessary for the
authorization, execution and delivery of this Agreement by such Party and the
performance of its obligations hereunder has been taken;

(b) As of the Effective Date, the execution, delivery and anticipated
performance of this Agreement do not violate or conflict with any law applicable
to it, any provision of its charter or bylaws, any order or judgment of any
court or other agency of government applicable to it or any of its assets or any
contractual restriction or provision or agreement or instruction binding on or
affecting it or any of its assets;

(c) As of the Effective Date, its obligations hereunder constitute its legal,
valid and binding obligations, enforceable in accordance with their respective
terms (subject to applicable bankruptcy, reorganization, insolvency, moratorium
or similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application, regardless of
whether enforcement is sought in a proceeding in equity or at law); and

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

7



--------------------------------------------------------------------------------

(d) To the knowledge of the Parties as of the Effective Date, no consents,
waivers, approval or authorizations of any third party, other than the
regulatory authorities in other countries in the Territory, are required for
such Party to perform any of its obligations under this Agreement.

(e) Fenwal represents and warrants that, upon shipment and for a one-year period
from the date of production of each Manufactured Product (or for the shelf-life
of the Manufactured Product, if such period is longer) (the “Warranty Period”),
Manufactured Products will meet the then-current Product Specifications, and be
free from defects in material, workmanship and title, provided Manufactured
Products are stored according to label copy and are used according to label
instructions.

(f) Subject to Section 2.2(d), Fenwal represents and warrants that its
manufacturing facilities used to provide Manufactured Products hereunder will
meet the Good Manufacturing Practices (cGMP) and standards applicable as
required to meet the Product Specifications.

Section 3.2 Disclaimer of Warranties. With respect to the subject matter of this
Agreement, the warranties granted in Section 3.1 are exclusive and are offered
in LIEU OF ALL IMPLIED OR STATUTORY WARRANTIES (INCLUDING WITHOUT LIMITATION,
WARRANTIES AS TO MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR ARISING
FROM COURSE OF DEALING OR USAGE OF TRADE) or any other express or implied
warranties or representations.

Section 3.3 Remedies. If any item manufactured by Fenwal or its subcontractors
shall prove defective in material and/or workmanship within the Warranty Period,
Cerus shall notify Fenwal in writing of such defect or noncompliance [*] of
Cerus’ discovery of such defect or noncompliance, and Fenwal shall replace said
item. The Warranty Period for such replaced item shall be as set forth in
Section 3.1(e) of this Agreement. Fenwal shall have no responsibility if such
item has been improperly stored by Cerus or used outside of label instruction by
Cerus, its agents or customers or the defect or noncompliance is due to an act
or omission by Cerus or its third-party suppliers as relating to the Platelet
Wafers, Plasma Disks, [*] or INTERCEPT Illuminator devices or any other
component that Cerus decides to provide to Fenwal. The foregoing shall be
Fenwal’s sole and exclusive liability and Cerus’ sole and exclusive remedy for
any breach of contract action arising out of any such defect, except with
respect to each Party’s indemnification obligations as set forth in Article 10,
provided that Fenwal shall remain responsible to carry out its obligations under
the Quality Agreement (as defined herein).

ARTICLE 4

PAYMENTS; AUDIT

Section 4.1 Compensation for Manufacturing Services.

(a) From the Effective Date to December 31, 2008, as compensation for the
Manufacturing Services, Cerus will pay to Fenwal an amount equal to (i) [*] Cost
of Goods of the Manufactured Products ordered and purchased by Cerus for [*],
and (ii) [*] Cost of Goods of the Manufactured Products ordered and purchased by
Cerus for use in [*]. (The Parties shall have previously entered into a Work
Order for Manufacturing Products ordered for use in [*]). Manufactured Products
ordered and purchased under (i) and (ii) of this Section 4.1(a) shall be
invoiced separately.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

8



--------------------------------------------------------------------------------

(b) Budgeted Standard Cost of Goods will be [*] as further described in
Section 4.2. From January 1, 2009 and for the remainder of the Term of the
Agreement, the invoice price for each Manufactured Product shall be equal to
Fenwal’s Budgeted Standard Cost of Goods for such Manufactured Product, and,
additionally:

(i) for each of the aggregate number of Platelet Sets and Plasma Sets invoiced
by Fenwal in [*] up to and including [*], a charge of [*] shall be applied to
each Platelet Set and Plasma Set invoiced by Fenwal to Cerus for [*].

(ii) for each of the aggregate number of Platelet Sets and Plasma Sets invoiced
by Fenwal in [*] in excess of [*], a charge of [*] shall be applied to each
Platelet Set and Plasma Set invoiced by Fenwal to Cerus for [*].

The purchase price for Components shall be negotiated in good faith and shall
not exceed [*] of Fenwal’s Cost of Goods of the Components.

(c) On [*], Fenwal will provide to Cerus a reconciliation report of
Manufacturing Variances versus the Budgeted standard Cost of Goods
(“Manufacturing Variances”). Manufacturing Variances will be calculated based on
(1) the variations in overhead absorption due to volume variations of Cerus
actual purchases from the “base case” forecast and (2) raw materials cost
changes of more than [*] from any raw material supplier (“Purchase Price
Variances”), as described in 4.2 (c). Labor and conversion loss shall be fixed
at the budgeted levels and not included in the Manufacturing Variance
calculations, except as may apply where described in Section 4.2 (d).
Calculations shall be performed such that a “positive variance” would be in the
favor of Cerus, while a “negative variance” would be in the favor of Fenwal.
Fenwal will provide to Cerus [*] reconciliation reports of such Manufacturing
Variances as soon as practicable after the [*], and [*] reconciliation reports
of such Manufacturing Variances within [*]. Fenwal will provide to Cerus, within
[*] Manufacturing Variances reconciliation report. If Manufacturing Variances
are positive, Fenwal will pay a variance adjustment rebate to Cerus within [*].
If Manufacturing Variances are negative, Fenwal shall invoice Cerus a variance
adjustment fee, payable within thirty (30) days of receipt of such variance
invoice.

Section 4.2 Cost Calculations

(a) Cost of Goods. Fenwal represents that the 2008 standard Cost of Goods for
the Platelet Sets and Plasma Sets is set forth on Exhibit C hereto. In the [*],
using the “base case” production forecast for the following year provided by
Cerus to Fenwal (per Section 2.4), Fenwal will provide a Budgeted Standard Cost
of Goods for the following year (the “Budgeted Standard Cost of Goods”). This
Budgeted Standard Cost of Goods will include labor, overhead and conversion loss
and a costed bill of materials. Determination of Fenwal’s Budgeted Standard Cost
of Goods shall be made consistent with Fenwal’s current practice of computing
cost of goods, subject to the definition of “Cost of Goods” in Article 1.
Capital expenditures for

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

9



--------------------------------------------------------------------------------

facilities and/or equipment and capitalized manufacturing start-up costs will be
amortized on a straight-line basis and included in Cost of Goods. The
amortization basis for facilities and equipment that were transferred by Baxter
to Fenwal shall not exceed Baxter’s depreciated book value of such facilities
and equipment immediately prior to their transfer to Fenwal. Fenwal’s Cost of
Goods and budget shall be determined using [*], consistent with the “base case”
volume forecast provided by Cerus. Fenwal’s cost of inspection and storage of
Platelet Wafers and Plasma Disks shall be included as incremental variable
overhead in determining the Cost of Goods. In the event any item is acquired by
Fenwal from an Affiliate, “cost of manufacturing or acquiring” shall be deemed
to mean such Affiliate’s cost of manufacturing or acquiring. The Cost of Goods
will be based upon the local currency in the country in which the Manufactured
Products are manufactured. The Budgeted standard Cost of Goods may change during
[*] solely as required to reflect increases or decreases in the Cost of Goods
due to changes to the Product Specifications based upon Cerus’ needs and legal
requirements.

(b) Long-Range Standard Cost of Goods Estimates. In addition to that described
in Section 4.2 (a), following receipt of Cerus’ [*] “optimistic” and “base case”
volume forecasts prepared to Section 2.4, Fenwal shall, in the [*] of each [*],
provide to Cerus [*] of product code cost for the “optimistic” and “base” case
volumes, with details of material, labor, conversion loss factors, rework
allowance, overhead and depreciation for each finished kit code. Fenwal’s
product standard costing for the following [*] will be provided by Fenwal in the
form of a costed bill of materials and with the details of material, labor,
conversion loss factors, rework allowance, fixed and variable overhead elements.
Such product standard costing shall be based on the “base case” production
forecast for [*] and shall be net of the costs for Cerus-supplied materials, as
provided under Section 5.1. Any estimates used by Fenwal in calculating standard
Cost of Goods shall be made reasonably and in good faith. Such costing is
intended for use with long-range planning efforts of both parties, and shall not
be binding for future years.

(c) Raw Material Cost Changes. Cerus additionally understands and acknowledges
that Fenwal has supply agreements for key plastics used in the Platelet and
Plasma Sets, and that such agreements may result in raw materials cost changes,
such cost changes to be passed through to Cerus as Purchase Price Variances to
the extent provided in Section 4.1(c) of this Agreement.

(d) Conversion Loss. Fenwal shall use commercially reasonable efforts to
continually reduce conversion loss and rework for Manufactured Products and
Cerus-supplied materials. For the purpose of this Agreement, “conversion loss”
shall include losses due to quality control testing and scrap of excess or
non-conforming Manufactured Products. Any process or activity undertaken by
Fenwal to bring a defective or non-conforming product into compliance with the
Specifications shall be considered “rework” under this Agreement. Prior to the
beginning of each calendar year, the Parties shall agree on a reasonable
conversion loss factor and rework allowance to be included within the standard
cost for each Manufactured Product, based on an assessment of the actual costs
of conversion loss and rework incurred in prior years. The conversion loss
factor and rework allowance will be fixed for that calendar year. Any excess
conversion loss or rework will not be included in the Cost of Goods. Cerus and
Fenwal agree to review and negotiate in good faith for payment for conversion
losses and rework [*] of

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

10



--------------------------------------------------------------------------------

the budgeted amounts for such activities if such costs are incurred as a result
of circumstances which could not have been predicted or avoided by Fenwal or
Cerus. Cerus agrees to pay [*] arising from changes in Manufactured Products
Specifications. Fenwal will promptly notify Cerus of the nature and amount of
such [*] accordingly. Prior to the beginning of each calendar year, the Parties
shall agree on a reasonable level of conversion loss for Cerus-supplied
materials; the conversion loss factor is expected to remain flat or decrease
during each year of this contract. If the conversion loss for any Cerus-supplied
materials exceeds the agreed-upon amount, Fenwal shall reimburse Cerus the
amount of Cerus’ cost of goods corresponding to such excess conversion loss.

(e) Meetings. Cerus and Fenwal agree to meet at least twice per calendar year as
part of the planned semi-annual management meetings to review and prioritize
cost reduction initiatives. At such time, Cerus and Fenwal shall identify
projects for implementation (if any), and estimate and allocate related costs
(including, but not limited to, engineering time, operating and capital
expenses), and risks and benefits.

(f) Request for Documentation. Upon request by Cerus, Fenwal will supply Cerus
with a full accounting of Fenwal’s Cost of Goods, including a costed bill of
materials.

Section 4.3 Audit. Cerus shall have the right, through an independent
third-party auditor approved by Fenwal (which approval shall not be unreasonably
withheld), to perform a full audit, on an annual basis and after thirty
(30) days prior notice, on Fenwal records directly associated with or related to
the Manufacturing Services and Fenwal’s calculation of Cost of Goods. Any audit
shall be conducted during Fenwal’s normal business hours. Prior to commencing
any audit, such third-party auditor shall enter into a confidentiality agreement
in a form acceptable to Fenwal. Any undisputed overpayment or underpayment
determined by this Section 4.3 shall be due and payable to the other Party by
the Party owing such amount within thirty (30) days after notice of such audit
finding. Cerus shall bear the full costs of such audit, except that in the event
that any audit performed hereunder results in a decrease of [*] or more in the
case of Platelet Sets and Plasma Sets, or [*] or more in the case of Components,
in any purchase price due to Fenwal hereunder, then Fenwal shall be obligated to
reimburse Cerus for such audit costs, but will not be required to reimburse more
than [*] Dollars ($[*]) for any audit except in the case where the adjustment
results from fraud or intentional misconduct. In the event Fenwal bears any
audit costs hereunder, such costs shall not be incorporated into the
calculations for the Cost of Goods.

Section 4.4 Change Requests; Capital Expenditures.

(a) Product Specifications. Fenwal will provide Cerus with a detailed accounting
of any cost change due to the change in Specifications under Section 2.2. Fenwal
will not be required to perform any such work until the Parties reach written
agreement on the scope of the additional work and the change in Cost of Goods.
In the event that Cerus requests any changes to any Specifications of the
Manufactured Products pursuant to Section 2.2 and that such requested changes
affect Fenwal’s Costs of Goods for the Manufactured Products, then the Costs of
Goods will be adjusted and continue to be established as set forth in
Section 4.1, and the purchase price will be maintained as set forth in
Section 4.1(a) hereof.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

11



--------------------------------------------------------------------------------

(b) Product Improvements; Prototypes. The Parties shall meet at least twice per
calendar year as part of the planned semi-annual management meetings to review
and prioritize new products and product improvements, and anticipated changes.
At Cerus’ request, Fenwal will provide cost estimates for projected development
work. Cerus will reimburse Fenwal on a time and material basis for pre-approved
out-of pocket expenses, engineering trials, prototype manufacturing for research
and development (including costs of making changes or conducting activities
described under Section 2.2(b)) and/or clinical trials, FTE support and
materials).

(c) Manufacturing Location. Fenwal will bear any and all costs of relocation and
revalidating manufacturing equipment and facilities, including, but not limited
to, costs associated with consolidation by Fenwal of its manufacturing
activities at the [*] facility, unless such relocation and validation is
expressly requested by Cerus. Any costs involved with any such change in
manufacturing relocation will not be included in the Cost of Goods and will not
increase the Cost of Goods to Cerus over the Cost of Goods that was in effect as
to manufacture of any Manufactured Product at the previous location.

(d) Compliance with U.S. FDA QSR’s and cGMP. The costs of establishing
compliance with QSR’s, cGMP and other regulatory standards for a Class III
medical device pursuant to Section 2.2(d) will be borne by Fenwal and amortized
in the Cost of Goods for all Platelet Sets and Plasma Sets over a five-year
period. The costs to be amortized shall not, however, exceed [*] Euros (EUR
[*]). In the event this Agreement terminates prior to complete recovery of such
amortizable costs through amortization in the Cost of Goods, Cerus shall pay to
Fenwal the amount of such costs that have not been so recovered.

(e) Plastics. Cerus understands that significant testing costs may be required
for the qualification and submission of potential changes described in
Section 2.2(e). Cerus agrees to fully fund any qualification and validation work
required specifically for use of plastics in the Manufactured Products. Fenwal
will fund the generic qualification and validation work that would be required
for material changes required for use of such plastics in Fenwal products.

(f) Capital Expenditures. Except as provided in Sections 4.4(c) or (d), and
except for any cost of relocating manufacturing facilities, which will be
Fenwal’s financial responsibility and not amortized in the Cost of Goods, any
capital expenditure required exclusively to meet the changes requested by
regulatory authorities and/or to provide sufficient capacity for Manufactured
Products to Cerus will be either (a) paid for by Fenwal and amortized on a
straight-line basis in the fixed overhead allocation in the standard Cost of
Goods; or, (b) paid for directly by Cerus. Any such capital assets paid for by
Cerus (“Cerus Assets”) shall be purchased in Cerus’ name and be owned by Cerus.
Fenwal shall be liable for all risk of damage to or loss of such Cerus Assets
while in the possession or control of Fenwal. Fenwal shall tag all such Cerus
Assets in its possession or control with appropriate indicators that they are
owned by Cerus, and shall ensure that no third party acquires any security
interest in the Cerus Assets while they are in the possession or control of
Fenwal. All Cerus Assets in the possession or control of Fenwal shall be
returned to Cerus upon the termination of this Agreement.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

12



--------------------------------------------------------------------------------

Section 4.5 Payment; Late Payment Charges. Cerus will pay any purchase price or
payment for services due hereunder in Euros in the case Euros are the local
currency of the manufacturing site or site of performance of services, and in
U.S. Dollars in all other cases, unless the Parties otherwise agree in writing.
Such payments shall be made within sixty (60) days after the date of Fenwal’s
invoice (thirty (30) days in the case of invoices for PL-2410 resin), by check
or wire transfer to a bank account designated in writing by Fenwal. Undisputed
invoices not timely paid will be subject to a late payment charge of [*] percent
([*]%) per month, or the highest amount permitted by law, if lower.

ARTICLE 5

CERUS-SUPPLIED MATERIALS; PL-2410; ILLUMINATORS

Section 5.1 Platelet Wafers; Plasma Disks; [*].

(a) Cerus shall have full management and control of the supply chain for
Platelet Wafers and Plasma Disks, including, but not limited to, specifications,
qualification, change control, purchasing of certain raw materials, production
planning and facility expansion, and OEM relationships with third party
suppliers. Cerus shall have the right to enter directly into contractual
arrangements with such third party suppliers for said purposes. Any agreement
with third party suppliers designated as such by Cerus (as of the Effective
Date, The Purolite Company, Powdersize, Inc., and Porex Corporation) shall
provide for the release of components for Platelet Wafers and Plasma Disks
according to Cerus specifications. Cerus shall have the responsibility to
resolve technical issues with third party suppliers related to the supply of
components and the manufacture of the Products. The Parties acknowledge that
Cerus has had, and agree that Cerus shall continue to have, full management and
control of the supply chain for [*], including, but not limited to,
specifications, qualification, change control, forecasting, purchasing and
development studies. This Section supersedes Section 15(d) of the
Commercialization Agreement.

(b) Demand forecasts for Platelet Wafers, Plasma Disks and [*] will be defined
as part of the Parties’ joint annual planning and budgeting process. Fenwal
agrees to store Platelet Wafers and Plasma Disks at a target level of [*] of
inventory, based on third party supplier lead times and [*] forecasts provided
by Cerus.

(c) Once released, Platelet Wafers and Plasma Disks shall be shipped from Porex
Corporation to Fenwal’s receiving facility. Cerus shall be the importer of
records for import of Platelet Wafers and Plasma Disks into the European Union
and for VAT purposes. As such, Cerus shall be responsible for preparing and
filing documentation, and paying related fees, as required by applicable laws,
rules and regulations, to import such goods in the European Union. Fenwal will
notify Cerus upon (i) receipt of each shipment of Platelet Wafers or Plasma
Disks; and, (ii) upon completion of acceptance testing for such Platelet Wafers
or Plasma Disks, as applicable. Title to Platelet Wafers and Plasma Disks shall
remain with Cerus.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

13



--------------------------------------------------------------------------------

(d) Once released by [*] (or any other third party supplier designated by
Cerus), [*] shall be shipped to Fenwal’s receiving facility. Fenwal will notify
Cerus upon (i) receipt of each shipment of [*] to Fenwal’s receiving facility;
and, (ii) upon completion of acceptance testing for such shipment of [*]. Cerus
shall be the importer of records for import of [*] into the European Union and
for VAT purposes. As such, Cents shall be responsible for preparing and filing
documentation, and paying related fees, as required by applicable laws, rules
and regulations, to import [*] in the European Union. Title to [*] shall remain
with Cerus.

(e) Fenwal agrees to provide a monthly accounting of Platelet Wafers and Plasma
Disks received from Cerus designated third party supplier against (i) Platelet
Wafers and Plasma Disks used in the production of Platelet Sets and Plasma Sets
and released to Cerus via shipment; (ii) Platelet Wafers and Plasma Disks to be
used in the production of Platelet Sets and Plasma Sets; and (iii) Platelet
Wafers and Plasma Disks that will not be used in the production of Platelet Sets
and Plasma Sets (e.g., used for testing or scrapped). Fenwal additionally agrees
to provide a monthly accounting of [*] received from [*] (or any other third
party supplier designated by Cerus) against (i) [*] used in the production of
Platelet Sets and Plasma Sets; (ii) [*] to be used as a component of Platelet
Sets and Plasma Sets; and (iii) [*] that will not be used in the production of
Platelet Sets and Plasma Sets (e.g., used for testing or scrapped), at mutually
agreed upon rates as defined in Section 4.2(d). The Parties shall determine an
acceptable conversion loss as part of the annual product standard cost
determination.

(f) In the event of loss or casualty to any Platelet Wafers, Plasma disks and/or
[*] while in the possession or under the control of Fenwal, Fenwal shall
reimburse to Cerus the replacement cost of the lost or damaged material.

Section 5.2 PL-2410.

Fenwal agrees to continue to supply Cerus PL-2410 resin for use in the
production of Platelet Wafers.

Section 5.3 Illuminators.

(a) Cerus shall take full management and control of the supply chain for
INTERCEPT Illuminator devices, including, but not limited to, OEM relationships,
inventory, obsolescence planning and change control, and Cerus shall have the
right to enter directly into contractual arrangements with third party suppliers
(such as Nova Biomedical Corporation) for the supply and manufacturing of such
devices. Cerus shall continue to have the responsibility for field service,
resolving technical issues with third party suppliers related to the supply and
manufacturing of INTERCEPT Illuminator devices and supplying such devices to
BioOne. This Section supersedes Section 15(e) of the Commercialization
Agreement.

(b) To enable Cerus to assume such responsibilities, Fenwal shall transfer to
Cerus, to the extent they have not been previously delivered to Cerus, any
design control, engineering drawings and manufacturing documentation
(collectively “Documentation”) in Fenwal’s possession relating to INTERCEPT
Illuminator devices, external radiometers and calibration stations. With respect
to INTERCEPT Illuminator devices, however, Fenwal’s obligations shall

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

14



--------------------------------------------------------------------------------

be limited to such Documentation as Cerus requests in writing after performing a
review of Documentation that was previously delivered to Cerus by Baxter or
Fenwal. Cerus shall deliver such request for Documentation by not later than
March 31, 2009. Fenwal will deliver all Documentation by not later than June 30,
2009. At Cerus’ request, Fenwal shall also use commercially reasonable efforts
to obtain, on behalf of Cerus, any Documentation remaining in the possession of
Baxter. All rights of Fenwal in the calibration station and any other capital
assets developed in connection with the INTERCEPT Blood System at Nova
Biomedical Corporation’s facilities (including related software), the QNX-6
workstation at Lake Zurich, IL, and any other capital assets, wherever located,
related to the development, testing or calibration of INTERCEPT Illuminators are
hereby assigned to Cerus.

(c) Additionally, Fenwal shall transfer and assign to Cerus the inventory of
parts and approximately forty-five (45) INTERCEPT illuminator devices in its
possession for a transfer price of [*] dollars (US[*]) as is, where is. At
Cerus’ request and expense, Fenwal agrees to provide reasonable transitional
technical support to Cerus through December 31, 2009, at a rate of $[*] (U.S.)
per day per person. At Cerus’ request, Fenwal will upgrade and re-label R4R-4007
Illuminators to R4R-4008, and Cerus will reimburse Fenwal for Fenwal’s
reasonable actual costs of such upgrade and relabeling. Cerus will loan one
external radiometer kit to Fenwal as needed to permit Fenwal to conduct such
upgrades and to fulfill any obligations to BioOne that Fenwal may continue to
have.

Section 5.4 Inspection of physical inventory.

During the Term, and no more than [*] or for cause, Cerus shall have the right
to conduct a physical inspection and reconciliation of inventory, at site and
during normal business hours, in order to ascertain or verify the number and
description of Manufactured Products held by Fenwal or in process of
manufacture. Cerus shall endeavor to give Fenwal at least thirty (30) days
notice prior to arrival for such physical inspection. Fenwal shall use
commercially reasonable efforts to cooperate with Cerus in the inventory
inspection.

ARTICLE 6

TERM; TERMINATION

Section 6.1 Term.

(a) The initial term of this Agreement shall be from the date of execution
through December 31, 2013, unless earlier terminated pursuant to Section 6.2
(the “Initial Term”). Thereafter, the term of the Agreement will be
automatically renewed each year for additional one (1) year terms, unless and
until either Party terminates the Agreement in accordance with Section 6.2 of
this Agreement (the “Extended Term”). (The Initial Term and the Extended Term
are together referred to herein as the “Term.”)

(b) Notwithstanding the termination dates stated in Section 6.1(a) or
termination pursuant to Section 6.2, in the event that Cerus is materially
impeded from manufacturing, or having third parties manufacture Manufactured
Products due to patents, know-how or materials, such as plastics, seals,
connectors and sterilization, that have been excluded from the licenses to

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

15



--------------------------------------------------------------------------------

Cerus under the License Agreement, Fenwal will either (a) continue to supply to
Cerus the specific items whose manufacture is impeded by such excluded rights
for so long as Cerus requires such items, or (b) expand the license under the
License Agreement so as to eliminate such impediment.

(c) Notwithstanding any other provision hereof, it shall be a precondition to
termination of Fenwal’s obligations under this Agreement that Fenwal shall have
furnished to Cerus all information to be provided under this Agreement and the
Licensed Materials to be provided under the License Agreement at least thirty
(30) months prior to such termination. This provision is not intended to relieve
Fenwal from any obligation stated herein or in the License Agreement to furnish
to Cerus information and Licensed Materials sooner than such time.

Section 6.2 Termination. This Agreement may be terminated as follows:

(a) by Fenwal and Cerus upon their mutual agreement;

(b) by Fenwal upon a Fundamental Breach; as used herein a “Fundamental Breach”
is:

(i) failure by Cerus to perform its obligations under Section 10.1 of this
Agreement that is not cured within thirty (30) days after notice from Fenwal or
Cerus to Cerus of such failure; provided, however, that this Section 6.2(b)
shall apply only if the amount unpaid exceeds [*] U.S. dollars (U.S.$[*]);

(ii) failure by Cerus to make any payment to Fenwal under this Agreement (other
than a de minimis payment) following repeated previous payment failures or
delays, evidencing a conscious disregard by Cerus of its payment obligations to
Fenwal, and following a written notice to Cerus from Fenwal that further payment
failures will or could result in termination;

(c) by Cerus upon a material breach of this Agreement by Fenwal, provided,
however, that Fenwal shall be entitled to written notice of such breach and
thirty (30) days to cure such breach (or such longer period as may be necessary
if Fenwal has commenced curing such breach and is diligently proceeding to cure
such breach) before the Agreement may be terminated;

(d) by Fenwal or Cerus with written notice to take effect immediately upon
receipt thereof by the other Party in the event that the Party receiving notice
has filed for bankruptcy or is adjudged insolvent or has made an assignment for
the benefit of creditors, or a receiver is appointed for its business or a
voluntary or involuntary petition of bankruptcy is filed, or proceedings for the
reorganization of the Party are instituted;

(e) automatically in the event of termination of the License Agreement;

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

16



--------------------------------------------------------------------------------

(f) by Fenwal at any time with thirty (30) months prior written notice to Cerus;
provided, however that the termination pursuant to such notice shall not be
effective prior to December 31, 2013;

(g) by Cerus at any time with twenty-four (24) months prior written notice to
Fenwal; provided, however that the termination pursuant to such notice shall not
be effective prior to December 31, 2013;

(h) by Fenwal upon the occurrence of a “Fundamental Breach” under the License
Agreement, as that term is defined therein.

Section 6.3 Survival. The following provisions of this Agreement will survive
any expiration or earlier termination of this Agreement: Sections 3.1, 3.2, 3.3,
4.3, 4.5, 5.2, 6.1, 6.2(b), 6.3, 7.2, 8.1, 8.4, 8.5 and Articles 9, 10 and 11.

ARTICLE 7

RECORDKEEPING; AUDITS; RECALLS

Section 7.1 Manufacturing Quality. Fenwal shall perform the obligations in
accordance with the Quality Agreement for Manufacture, Testing, and Release of
INTERCEPT Blood System Medical Devices, entered into between Fenwal France
S.A.S. and Cerus (the “Quality Agreement”), effective May 21, 2008, as the same
may be amended from time to time, which is incorporated herein by reference. All
Manufactured Products shall meet the Product Specifications and shall be
subjected to quality control inspections by Fenwal in accordance with Fenwal’s
quality control standards and system.

Section 7.2 Adverse Information. Each Party will promptly notify the other Party
following receipt of any information, including but not limited to any problems
regarding the Manufactured Products or any information regarding any threatened
or pending action that might affect the production or marketing of the
Manufactured Products. Promptly upon receipt of such notice, the Parties will
consult with each other in an effort to arrive at a mutually acceptable
procedure for taking appropriate action; provided, however, that nothing
contained herein will be construed as restricting the right of either Party to
make a timely report of such matter to any Regulating Group or take other action
that it deems to be appropriate or required by applicable law or regulation.

ARTICLE 8

ADDITIONAL COVENANTS

Section 8.1 Acquisition of Residual Inventory. Upon the expiration or
termination of this Agreement, Cerus shall purchase all existing inventory of
Manufactured Products and Components, which shall include any or all
work-in-process or raw materials to the extent specifically identified for
Cerus. Notwithstanding the foregoing, Cerus shall have no obligation to purchase
any such inventory to the extent that it exceeds Cerus’ forecasted requirements
for the [*] after such expiration or termination, with the exception of any
inventory specifically requested by Cerus to be held, unless otherwise agreed in
writing by the Parties.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

17



--------------------------------------------------------------------------------

Section 8.2 Technology Transfer and Technical Assistance. Subject to the terms
and conditions of the License Agreement, Fenwal shall promptly transfer to Cerus
all technical information pertaining to the manufacturing and quality testing of
the Manufactured Products (including without limitation, Bills of Materials,
SOPs for manufacturing quality assurance and quality control, design history
files and batch records, and including HUD, CER, etc. documents, technical
reports and regulatory submissions) and provide to Cerus technical experts to
assist, consult and cooperate with technical personnel of Cerus or its
manufacturing sublicensee in the design, production, inspection and maintenance
of the Manufactured Products. Cerus may make requests for technical assistance
during the Term of this Agreement, however, not to exceed two such requests a
calendar year and one such request for each manufacturing change Fenwal may
introduce. Cerus has the rights to use such information provided by Fenwal in
accordance with the terms of the License Agreement. Cerus shall pay the
reasonable traveling, living and other related expenses of such technicians of
Fenwal as agreed between the Parties, and Cerus shall pay for such services on
an hourly rate (excluding travel time) equal to $[*] (US) per day per person.
Fenwal shall arrange at the request of Cerus for the visit of Cerus’ technical
personnel to the offices or plants or any other facilities of Fenwal for the
study of manufacturing processes, practices, testing shipment and know-how used
by Fenwal in the manufacture of the Manufactured Products as provided for under
the License Agreement. In no event will Fenwal technicians be expected to meet
or travel for Cerus to a country for which the U.S. Department of State has
issued a travel advisory recommending U.S. citizens leave or avoid traveling to
such country at that time.

Section 8.3 Compliance with Laws. Each Party will comply with all applicable
laws, rules, ordinances and regulations of any governmental entity or regulatory
agency governing the Manufacturing Services to be provided hereunder. No Party
will take any action in violation of any applicable law, rule, ordinance or
regulation that could result in liability being imposed on the other Party.
Fenwal will comply at all times with then current ISO standards and then current
Good Manufacturing Practices (cGMP) and maintain related certification, subject
to Section 2.2(d).

Section 8.4 Relationship of the Parties. Fenwal shall and will remain at all
times an independent contractor of Cerus in the performance of all Manufacturing
Services hereunder. In all matters relating to this Agreement, each Party hereto
will be solely responsible for the acts of its employees and agents, and
employees or agents of one Party shall not be considered employees or agents of
the other Party. No Party will have any right, power or authority to create any
obligation, express or implied, on behalf of any other Party nor shall either
Party act or represent or hold itself out as having authority to act as an agent
or partner of the other Party, or in any way bind or commit the other Party to
any obligations. Nothing in this Agreement is intended to create or constitute a
joint venture, partnership, agency, trust or other association of any kind
between the parties or persons referred to herein.

Section 8.5 Purchase of Equipment; Leasing of Facilities. Upon termination of
Fenwal’s obligations under this Agreement and as long as Fenwal has no
obligations for Manufactured Products to either Cerus, BioOne or their
respective successors or assigns, Cerus may elect to purchase any equipment,
instruments, tools, ties and molds dedicated to the

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

18



--------------------------------------------------------------------------------

manufacturing of the Manufactured Products (including, but not limited to, any
and all capital assets acquired in connection with the consolidation of its
manufacturing activities at the [*] facility) at Fenwal’s then net book value of
such items. Cerus may also elect to lease from Fenwal at a reasonable rental
those portions of facilities dedicated to the manufacturing of the Manufactured
Products (including, but not limited to, the [*] facility); provided, however,
that if Fenwal intends to close down such facility in its entirety, Fenwal will
so notify Cerus at the time that Fenwal provides its termination notice, in
which Cerus will have a first option to purchase the buildings.

ARTICLE 9

CONFIDENTIALITY

Section 9.1 Confidential Information. All information and materials containing
information provided by any Party to another relating to this Agreement,
including but not limited to customer requirements, lists, preferences and
methods of operation, the technology, any know-how, data, process, or technique
of any Party relating to such Party’s products, and any research project,
work-in-process, future development, scientific, engineering, or manufacturing
information, know-how, designs, drawings, management information reports and
other computer-generated reports, financial information, pricing policies and
details, details of contracts, operational methods, plans or strategies,
business acquisition plans, and the business affairs of such Party, whether in
oral, graphic or written form, as the case may be, are and shall be treated as
confidential, provided such information and materials are clearly marked as
“confidential” and, if verbal, are specified as “confidential” at the time of
disclosure and reduced to writing and marked “confidential” within thirty
(30) days after disclosure (“Confidential Information”). Among other things,
Confidential Information shall include confidential or proprietary information
or materials of third parties and the Parties’ respective Affiliates, that are
in the possession of one of the Parties and provided pursuant to this Agreement.
It is understood and agreed that the INTERCEPT Blood System has been
co-developed by Cerus, which may disclose or use information concerning such
system as it deems appropriate in the exercise of its rights under this
Agreement; provided that information concerning Fenwal’s proprietary plastics
formulations and radio frequency heat sealing processes shall remain the
Confidential Information of Fenwal.

Section 9.2 Obligations. Except as expressly authorized by prior written consent
of the disclosing Party, the receiving Party shall:

(a) limit access to any Confidential Information of the disclosing Party
received by it to its, its Affiliates’, sublicensees’ and distributors’
employees, agents, representatives, and consultants who have a need-to-know in
connection with this Agreement and the rights and obligations of the Parties
hereunder, and who are under appropriate non-use and non-disclosure restrictions
which are at least as restrictive as those set forth herein;

(b) safeguard all Confidential Information of the disclosing Party received
using a reasonable degree of care, but not less than that degree of care used by
the receiving Party in safeguarding its own similar information or material; and

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

19



--------------------------------------------------------------------------------

(c) use the Confidential Information of the disclosing Party only for the
purposes and in connection with the performance of such Party’s obligations set
forth in this Agreement.

Section 9.3 Exceptions to Confidentiality. Notwithstanding Section 9.2, the
Parties’ obligations of confidentiality and non-use shall not apply to any
particular information or materials that the receiving Party can demonstrate:

(a) was, at the time of disclosure to it, in the public domain;

(b) after disclosure to it, is published or otherwise becomes part of the public
domain through no fault of the receiving Party;

(c) was received after disclosure to it from a third party who had a lawful
right to disclose such information or materials to it;

(d) was required to be disclosed to any regulatory body having jurisdiction over
the receiving Party or any of its respective Affiliates, sublicensees or
customers;

(e) that disclosure is necessary by reason of applicable legal, accounting or
regulatory requirements beyond the reasonable control of the receiving Party; or

(f) is subsequently developed by the receiving Party independently of the
information received from the disclosing Party.

In the case of any disclosure pursuant to Sections 9.3(d) or 9.3(e), to the
extent practical, the receiving Party shall notify the disclosing Party in
advance of the required disclosure and shall use commercially reasonable efforts
to assist the disclosing Party in obtaining a protective order, if available,
covering such disclosure. If such a protective order is obtained, such
information and materials shall continue to be deemed to be Confidential
Information.

Notwithstanding Section 9.2, Cerus shall have the right to disclose Confidential
Information of Fenwal to its attorneys, accountants, actual or potential sources
of financing, and actual or potential investors or acquirers under appropriate
non-use and non-disclosure restrictions which are at least as restrictive as
those set forth herein.

Section 9.4 Use of Certain Information. No Party shall, without the appropriate
Party’s prior written consent, use the names, service marks or trademarks of
another Party as trademarks or use such names, service marks or trademarks to
suggest any affiliation, sponsorship, endorsement or recommendation. All
employees, agents, representatives and consultants of each Party and its
Affiliates and sublicensees shall be required to comply with the terms of this
Section 9, and each Party, as applicable, shall be responsible for any breach
thereof and the performance or non-performance of each such party.

Section 9.5 No Publicity. Except as required by law, no Party shall originate
any news release or other public announcement relating to this Agreement or the
terms hereof without the prior written approval of the other Party; provided,
however that any Party to this Agreement may provide public information
concerning this transaction to the extent necessary or appropriate to comply
with applicable securities laws and/or customary corporate communications
processes.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

20



--------------------------------------------------------------------------------

Section 9.6 Equitable Remedies. Each Party acknowledges that if it, its
Affiliates or their respective employees, agents, representatives, or
consultants breach (or attempt to breach) the obligations set forth in this
Article 9, the other Party will suffer immediate and irreparable harm, it being
acknowledged that legal remedies are inadequate. Accordingly, if a court of
competent jurisdiction should find that any such Party has breached (or
attempted to breach) any such obligations, such Party shall not oppose the entry
of an appropriate order compelling performance by such Party and restraining it
from any further breaches (or attempted breaches).

ARTICLE 10

INDEMNIFICATION; INSURANCE; LIABILITY LIMITATION

Section 10.1 Indemnification.

(a) Intellectual Property Indemnification by Fenwal. Fenwal will indemnify,
defend and hold harmless Cerus and its Affiliates, and their respective
officers, directors, agents, and employees (collectively, with respect to Cerus,
the “Indemnified Parties”) from and against any Damages arising out of or
relating to any claim from any third party that Fenwal’s plastics,
subassemblies, such as bags, tubing and connectors, or manufacturing or
packaging processes for the Manufactured Products infringe, misappropriate or
violate any patent, copyright, trade secret, confidential information or other
intellectual property of any third party.

(b) Exceptions to Fenwal Intellectual Property Indemnification. Fenwal shall
have no indemnification obligations under Section 10.1(a) with respect to any
infringement relating to:

(i) any infringement due to any specification that is different than the Product
Specifications and such infringement would not have existed but for the
difference between the specifications and the Product Specifications or due to
the failure of the Manufactured Products to meet the Product Specifications;

(ii) Cerus’ direction, without Fenwal’s approval, to any Person to use the
Manufactured Products in a manner contrary to label copy approved by Fenwal of
the Manufactured Products for the inactivation of pathogens in blood products
and the infringement is caused by such contrary use; or

(iii) the combination, incorporation or use of any Manufactured Products by
Cerus with Cerus’ or any third party’s product(s), or the use of such combined
or incorporated Manufactured Products by Cerus’ customers, if such infringement
would not have existed but for such combination or incorporation of the
Manufactured Products by Cerus with or into any such Cerus product or any other
third party product, or the use of such combined or incorporated product by
Cerus’ customers, except for combinations, incorporations or use specified by
Fenwal for use of the Manufactured Products.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

21



--------------------------------------------------------------------------------

(c) Intellectual Property Indemnification by Cerus. Cerus will indemnify, defend
and hold harmless Fenwal and its Affiliates, and their respective officers,
directors, agents, and employees (collectively, with respect to Fenwal, the
“Indemnified Parties”) from and against any Damages arising out of or relating
to any claim from any third party that [*] or any design change or specification
not approved by Fenwal, infringes, misappropriates or violates any patent,
copyright, trademark, trade secret, confidential information or other
intellectual property right of any third party (provided that such design change
or specification is different than the Product Specifications and such
infringement, misappropriation or violation would not have existed but for the
difference between the specifications and the Product Specifications).

(d) Other Indemnification by Fenwal. Fenwal will indemnify, defend and hold
harmless Cerus and its Affiliates, and their respective officers, directors,
agents, and employees (collectively, with respect to Cerus, the “Indemnified
Parties”) from and against any Damages arising out of or relating to any claim
from any third party that defective Manufactured Product, negligence or willful
misconduct of Fenwal, or acts or omissions of Fenwal that would constitute a
Breach, have created Liabilities to the third party.

(e) Other Indemnification by Cerus. Cerus will indemnify, defend and hold
harmless Fenwal and its Affiliates, and their respective officers, directors,
agents, and employees (collectively, with respect to Fenwal, the “Indemnified
Parties”) from and against any Damages arising out of or relating to any claim
from any third party (other than claims of infringement of patent, copyright,
trademark, trade secret, confidential information or other intellectual property
right) that Cerus’ or its distributors’, resellers’ or Affiliates’ sale, offer
for sale, import, manufacture, use or distribution of Manufactured Products, or
use of such Manufactured Products by customers of Cerus, has created Liabilities
to the third party; except to the extent the claim is encompassed within
Fenwal’s obligation to indemnify pursuant to Section 10.1(d), above.

Section 10.2 Procedure for Indemnification - Third Party Claims.

(a) Promptly after receipt by an Indemnified Party of notice of the commencement
of any Proceeding against it, the Indemnified Party shall notify the other
Parties obligated to indemnify such Indemnified Party (the “Indemnifying Party”)
of the commencement of the claim.

(b) If any Proceeding referred to in Section 10.2(a) is brought against an
Indemnified Party and it gives notice to the Indemnifying Party of the
commencement of the Proceeding, the Indemnifying Party shall, upon written
notice given within thirty (30) days after the Indemnified Party’s notice is
given, be entitled to assume the defense of the Proceeding. If the Indemnifying
Party elects to assume the defense of a Proceeding, the Indemnified Party shall
turn the Proceeding over to the Indemnifying Party, who shall, at its own
expense, assume the defense of the Proceeding and the Indemnified Party shall
have the right (but not the obligation) to participate, at its own expense, in
the defense thereof by counsel of its own choice, and shall cooperate with and
assist the Indemnifying Party in connection with the defense or contest, but the
Indemnifying Party shall retain control thereof and have final authority to
determine all

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

22



--------------------------------------------------------------------------------

matters in connection therewith. Notwithstanding the foregoing, (i) the
Indemnifying Party shall have the right to control the defense, litigation and
settlement of the action only if the Indemnifying Party has agreed in writing to
be responsible for all costs, expenses, judgments and liabilities connected with
the claim, (ii) the Indemnifying Party shall not enter into any settlement of
any Proceeding unless such settlement is contingent upon obtaining a general
release in form and substance acceptable to the Indemnified Party releasing the
Indemnified Party from all Liabilities in such Proceeding, and (iii) the
Indemnifying Party shall not enter into any settlement of any Proceeding if such
settlement grants any injunctive or equitable relief unless the Indemnified
Party has consented in writing to such settlement.

Section 10.3 Definitions.

As used herein, a “Breach” shall mean a breach of a covenant, obligation or
other provision of this Agreement, and such breach will be deemed to have
occurred if there is or has been one or more misstatements or inaccuracies in,
or one or more failures to perform or comply with, any representation, warranty,
covenant, obligation or other provision of this Agreement.

As used herein, “Damages” shall mean all Liabilities, obligations, losses,
damages, deficiencies, assessments, judgments, costs, expenses (including,
without limitation, reasonable attorneys’ fees and costs and expenses incurred
in investigating, preparing, defending against or prosecuting any Proceeding).

As used herein, “Liabilities” means any debts, obligations, duties or
liabilities of any nature, whether known or unknown, and whether accrued,
contingent or otherwise.

As used herein, “Proceeding” means any third-party action, arbitration, audit,
hearing, investigation, litigation or suit (whether civil, criminal,
administrative, investigative or informal) commenced, brought, conducted or
heard by or before, or otherwise involving, any governmental body or arbitrator.

Section 10.4 Fenwal Insurance. Fenwal shall carry appropriate levels of
insurance coverage consistent with its commercially reasonable business
practices.

Section 10.5 Cerus Insurance. Cerus shall carry appropriate levels of insurance
coverage consistent with its commercially reasonable business practices.

Section 10.6 Limitation on Liability. In no event shall any Party be liable for
incidental or consequential damages regardless of whether such Party shall be
advised, shall have other reason to know, or in fact shall know of the
foregoing, in excess of [*] U.S. dollars (U.S. $[*]) in the aggregate under this
Agreement.

ARTICLE 11

MISCELLANEOUS

Section 11.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Illinois.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

23



--------------------------------------------------------------------------------

Section 11.2 Assignment and Delegation.

(a) No Assignments Except as Permitted. No Party may assign any of its rights
under this Agreement other than assignments to a Permitted Assignee, except with
the prior written consent of the other Party. That Party shall not unreasonably
withhold its consent. “Permitted Assignees” include an Affiliate of the
assigning Party and a third party to whom the assigning Party transfers
substantially all of the products, business and services to which this Agreement
relates and who assumes all obligations of the assigning party under this
Agreement and has the capability to perform such obligations. All other
assignments of rights are prohibited under this subsection, whether they are
voluntary or involuntary, by merger, consolidation, dissolution, operation of
law, or any other manner. For purposes of this Section, (i) a “change of
control” is deemed an assignment of rights; and (ii) “merger” refers to any
merger in which a Party participates, regardless of whether it is the surviving
or disappearing corporation.

(b) No Delegations. No Party may delegate any performance under this Agreement.

(c) Ramifications of Purported Assignment or Delegation. Any purported
assignment of rights or delegation of performance in violation of this Section
is void.

Section 11.3 Successors and Assigns. This Agreement inures to the benefit of,
and is binding upon, the successors and assigns of the Parties hereto.

Section 11.4 Entire Agreement; Amendments. This Agreement contain the entire
understanding of the Parties with regard to the subject matter contained herein
and thereon, and supersede all prior agreements or understandings between Cerus
and Fenwal with respect to the subject matter of the Original Supply Agreement.
For purposes of clarity, except as stated in Sections 5.1 and 5.3(a) of this
Agreement, this Agreement does not supersede the Commercialization Agreement,
the Restructuring Agreement entered between the Parties as of February 2, 2005,
or the Concurrent Agreement (as defined in the Restructuring Agreement). This
Agreement will not be amended, modified or supplemented except by a written
instrument signed by an authorized representative of each of the Parties.

Section 11.5 Force Majeure. Neither Party will be deemed in default if delayed
or prevented from performing its obligations under this Agreement, in whole or
in part, due to an act of God, fire, flood, explosion, civil disorder, strike,
lockout or other labor trouble, material shortages of utilities, equipment,
materials or facilities, delay in transportation, breakdown or accident, riot,
war, terrorist attack or other cause beyond its control (a “Force Majeure
Event”); provided that it shall resume full performance of this Agreement as
soon as practicable following the conclusion of the Force Majeure Event.

Section 11.6 Interpretation; No Strict Construction. Article titles and headings
to Sections herein are inserted for convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement. The language used in this Agreement shall be deemed to be the
language chosen by the Parties hereto to express their mutual intent, and no
rule of strict construction shall be applied against any Party hereto.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

24



--------------------------------------------------------------------------------

Section 11.7 Partial Invalidity. If any provision of this Agreement, or the
application thereof, is held by a court of competent jurisdiction to be invalid,
void or unenforceable, the remainder of the provisions of this Agreement will in
no way be effected, impaired or invalidated, and to the extent permitted by
applicable law, any such provision will be restricted in applicability or
reformed to the minimum extent required for such provision to be enforceable.

Section 11.8 No Third Party Beneficiary. This Agreement will not confer any
rights or remedies on any person other than the Parties hereto and their
respective successors and permitted assigns.

Section 11.9 Counterparts. This Agreement may be executed in one or more
counterparts (and by facsimile), all of which shall be considered one and the
same agreement, and shall become effective when one or more counterparts have
been signed by each of the Parties and delivered to the other parties.

Section 11.10 Notices. Wherever under this Agreement one Party is required or
permitted to give written notice to the other, such notice will be deemed given
if made in accordance with the terms of the License Agreement.

Section 11.11 Nonwaiver. No alleged waiver, modification or amendment to this
Agreement shall be effective against either Party hereto, unless in writing,
signed by the Party against which such waiver, modification or amendment is
asserted, and referring specifically to the provision hereof alleged to be
waived, modified or amended. The failure or delay of either Party to insist upon
the other Party’s strict performance of the provisions in this Agreement or to
exercise in any respect any right, power, privilege, or remedy provided for
under this Agreement shall not operate as a waiver or relinquishment thereof,
nor shall any single or partial exercise of any right, power, privilege or
remedy preclude other or further exercise thereof, or the exercise of any other
right, power, privilege, or remedy; provided, however, that the obligations and
duties of either Party with respect to the performance of any term or condition
in this Agreement shall continue in full force and effect. The execution of this
Agreement by the Parties does not constitute or evidence any waiver of any
right, or remedy Cerus may have against Baxter under the Original Supply
Agreement.

Section 11.12 Alternative Dispute Resolution. The Parties will attempt to settle
any claim or controversy arising out of this Agreement through good faith
negotiations and in the spirit of mutual cooperation. Any issues that cannot be
resolved will be referred to a senior management representative from each of the
Parties who has the authority to resolve the dispute. In the event such senior
management representatives cannot resolve the dispute, the dispute will be
submitted to binding arbitration for resolution. Any such proceedings shall be
conducted at the place of the principal office of the respondent in accordance
with Commercial Arbitration Rules of the American Arbitration Association
(“AAA”). Any such proceedings shall be conducted at the place of the principal
office of the respondent in accordance with the Commercial Arbitration Rules of
the American Arbitration Association (“AAA”). Any such dispute or controversy
shall be arbitrated before a single arbitrator selected in accordance with the
rules of the AAA. The arbitrator’s decision shall be final and binding upon the
parties. The

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

25



--------------------------------------------------------------------------------

parties shall be entitled to full discovery in any such arbitration. Each party
shall bear one half of the cost of such arbitration, unless the arbitrator
otherwise allocates such costs. Judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. Nothing
in this Section will prevent either Party from resorting to judicial process if
injunctive relief from a court is necessary to prevent serious and irreparable
injury to one Party or to others.

Section 11.13 Joint and Several Liability. Fenwal’s obligations and liability
under this Agreement shall be joint and several, including without limitation,
with respect to each such party’s indemnification obligations under Article 10.

Section 11.14 Availability of Injunction. Fenwal and Cerus agree that any
breach, or threatened breach, of this Agreement by one Party could cause
irreparable damage to the other Party. The Parties agree that, in the event of
such breach, or threatened breach, the Parties shall have, in addition to any
and all remedies of law, the right to an injunction, specific performance as
well as all other equitable relief to prevent the violation of any obligations
hereunder without the necessity of any proof of actual damages or the posting of
a bond or other security. The Parties further agree that any action pursuant to
this Section can and shall be brought in the state or federal courts located in
Chicago, Illinois or San Francisco, California. The Parties hereby consent to
the jurisdiction of such state or federal courts over such disputes and hereby
waive and agree not to raise any and all defenses to the exercise of
jurisdiction by such state or federal courts, including without limitation,
personal jurisdiction, improper venue and forum non conveniens.

{Signature Page to Follow}

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the last date set forth below.

 

FENWAL, INC. By:   /s/ Ron K. Labrum Name: Ron K. Labrum Title: Chief Executive
Officer Date: December 12, 2008 CERUS CORPORATION By:   /s/ Claes Glassell Name:
Claes Glassell Title: President and CEO Date: December 12, 2008

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

27



--------------------------------------------------------------------------------

EXHIBIT A

Product Specifications

Platelet Sets

[*]

 

Cerus Corporation   CONFIDENTIAL   Page 3 of 3

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

28



--------------------------------------------------------------------------------

EXHIBIT B

Product Specifications

Plasma Sets

[*]

 

Cerus Corporation   CONFIDENTIAL   Page 3 of 3

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

29



--------------------------------------------------------------------------------

EXHIBIT C

Standard Cost of Goods for Platelet Sets and Plasma Sets

[*]

Exhibit C

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

30